Citation Nr: 0904297	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-13 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for status post right 
upper lobectomy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1961 
to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was issued a statement of the case in October 
2007 addressing his disagreement with an April 2007 rating 
decision which denied claims for the following issues:  
entitlement to an increased rating for right shoulder 
disability; entitlement to a compensable rating for a scalp 
scar; service connection for pulmonary hypertension with 
elevated right heart pressure; service connection for 
thrombophlebitis with pulmonary embolism; service connection 
for pneumonia; and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  Thereafter, no further communication was 
received from the veteran or any representative concerning 
the above issues.  The Board accordingly will limit its 
review to the issue listed on the title page of this action.

The Board also notes that a separate 10 percent evaluation 
for the scar associated with the service-connected residuals 
of a right lobectomy was granted in a September 2007 rating 
decision.  Inasmuch as the veteran has presented no further 
argument concerning the scar, the Board finds that the proper 
evaluation assignable for the scar is not before the Board at 
this time.  

In January 2009 argument, the representative noted that the 
most recent VA examiner concluded that the veteran's 
pneumonectomy should be considered as a contributing factor 
to the veteran's overall physiological and functional 
limitations.  The representative then made the following 
comment:  

It appears [the VA physician] is saying that the 
veteran's nonservice-connected disabilities are 
impacting his service-connected disability.  38 C.F.R. 
§ 3.310.

The Board points out that 38 C.F.R. § 3.310 does not 
authorize service connection for nonservice-connected 
conditions which impact service-connected conditions; rather, 
the regulation authorizes the converse.  Moreover, to the 
extent the representative instead meant to allege that the 
service connected disorder was impacting on a nonservice-
connected disorder, the representative did not identify the 
referenced nonservice-connected disorder.  If the veteran 
wishes to raise a claim of secondary service connection for a 
particular disorder, he should so inform the RO.


FINDING OF FACT

The veteran's residuals of a right upper lobectomy are not 
manifested by cor pulmonale; or by Forced Expiratory Volume 
in One Second (FEV-1) less than 56 percent of predicted 
value; or the ratio of FEV-1 to Forced Vital Capacity (FVC) 
less than 56 percent; or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO(SB)) less 
than 56 percent predicted; or a maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or right ventricular hypertrophy; or 
pulmonary hypertension; or episode(s) of acute respiratory 
failure; or the need for outpatient oxygen therapy. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status 
post right upper lobectomy have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6844 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in May 2004 and May 2008 correspondences.  The 
latter communication in particular provided notice of the 
information and evidence necessary to substantiate the 
effective date to be assigned in the event an increased 
rating was granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board finds that the May 2008 correspondence provided the 
type of notice required by Vasquez-Flores, and in fact was 
issued in response to that decision.  The record shows that 
the RO readjudicated the claim in a September 2008 
supplemental statement of the case, thereby curing any 
deficiency in the timing of the notice.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  The record also reflects that the 
veteran was afforded VA examinations in connection with his 
claim.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected status post right upper lobectomy.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2008), the Court held that 
consideration of staged ratings was appropriate in claims for 
an increased rating when the facts reflect distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart, 21 Vet. 
App. at 509-10.

Factual background

Service connection for residuals of an upper right lobectomy 
was granted in September 1966, and evaluated as 10 percent 
disabling.  In December 1966 the assigned evaluation was 
increased to 30 percent.  Other than for a temporary total 
evaluation assigned in 1973, the 30 percent evaluation has 
remained in effect since that time.

On file are private medical records for 2003 to 2005 
documenting complaints of shortness of breath, with clinical 
findings of wheezing and hyper-resonance.  The veteran was 
noted to have pulmonary hypertension.

VA treatment records for 2003 to August 2008 document 
complaints of occasional wheezing at night which resolve with 
the use of an inhaler.  Physical examinations of the veteran 
generally showed no identified abnormalities.  His 
medications included inhalers, but the records do not show 
that he used corticosteroids.  In February 2007 he reported 
experiencing worsening dyspnea over the prior several years, 
and indicated that he was unable to perform all activities of 
daily living; he explained that the most strenuous work he 
could do was using a snowblower and cutting wood with a 
chainsaw.  (Treatment notes for his audiology clinic 
appointments show that he apparently continues to hunt.)  The 
veteran explained that he felt winded after climbing the six 
steps to his room, but was able to regain his breath after 
resting 30 seconds.  He denied wheezing or a productive 
cough.  Physical examination was negative, except for 
increased dullness at the right base.  Pulmonary function 
testing, conducted without bronchodilation, revealed an FEV-1 
of 55 percent of predicted, and an FEV-1/FVC of 70 percent.  
The clinician concluded that the veteran's shortness of 
breath was likely due to chronic obstructive pulmonary 
disease.

May 2007 entries show that the veteran reported that his 
breathing was stable, and that he could perform his 
activities of daily living without problem.  Physical 
examination showed faint wheezing.  Pulmonary function 
testing showed that prior to bronchodilation he demonstrated 
an FEV-1 of 60 percent of predicted, and an FEV-1/FVC of 71 
percent.  Following the administration of a bronchodilator, 
he demonstrated an FEV-1 of 59 percent of predicted, and an 
FEV-1/FVC of 75 percent.  He demonstrated a DLCO (SB) of 76 
percent predicted. 

On VA examinations in September and October of 2004, the 
veteran reported that he had been physically active until 
about 2002, when he noticed shortness of breath; he denied 
requiring medication or oxygen for his symptoms, and denied 
periods of incapacitation.  He indicated that he could walk 
level surfaces without shortness of breath, but that 
traversing stairs resulted in symptoms.  He also reported a 
cough, and indicated that he had smoked cigarettes for 
decades.  The veteran indicated that he had been unable to 
work since June 2004 because of his lung disorder.  Physical 
examination demonstrated no identified abnormalities.  There 
was no cor pulmonale or right ventricular hypertrophy, or 
evidence of restrictive disease.  There was mild pulmonary 
hypertension.  Chest X-ray studies were negative for 
pertinent abnormalities.  Pulmonary function testing revealed 
that prior to bronchodilation, he had an FEV-1 of 47 percent 
of predicted, and an FEV-1/FVC of 72 percent.  After the 
administration of a bronchodilator, the veteran evidenced an 
FEV-1 of 60 percent of predicted, and an FEV-1/FVC of 75 
percent.  The examiner concluded that the veteran's shortness 
of breath and dyspnea on exertion were the result of his 
extensive smoking history and inadequately treated reactive 
airway disease. 

In February 2005, the veteran underwent further pulmonary 
function testing to determine his DLCO (SB).  The testing 
revealed that his DLCO (SB) was 76 percent predicted.

On file are February 2005, March 2005, and July 2005 
statements by C. Hull, M.D.  In the February 2005 statement, 
he concludes that the veteran was limited in his work ability 
by several disorders, including obstructive airway disease.  
In his March 2005 statement Dr. Hull noted that the veteran 
recently had experienced an episode of thrombophlebitis with 
pulmonary embolism, which had further complicated his 
respiratory status.  Dr. Hull believed that the veteran had 
increasing difficulties relative to his respiratory status, 
was not employable, and was not likely to be employable in 
the distant future.  In the July 2005 statement, he indicated 
that the veteran's "previous" lung problems caused the 
current pulmonary hypertension and chronic obstructive 
pulmonary disease.

On file are records from the Social Security Administration 
(SSA) which show that the veteran is considered disabled by 
that agency on account of peripheral artery disease and back 
disorders.  The records include the report of a May 2005 SSA 
examination which involved pulmonary function testing.  The 
tests reveal that prior to bronchodilation, he evidenced an 
FEV-1 of 64 percent of predicted, and an FEV-1/FVC of 97 
percent.  Following bronchodilation he evidenced an FEV-1 of 
69 percent of predicted, and an FEV-1/FVC of 97 percent.  The 
examiner described the work impairment from the lung disorder 
as mild.

The veteran was afforded a hearing before a decision review 
officer at the RO in June 2005.  He explained that his 
physician told him that the lung condition prevented him from 
working.  He testified that he used to work as a laborer, and 
stopped working after the onset of dizziness and flushing.  
He testified that he used inhalers daily.  The veteran 
indicated that he could not perform as many leisure 
activities.  

At a January 2006 VA examination, the veteran complained of a 
productive cough, dyspnea on exertion with some activities, 
asthma several times each month, and the need for 2 inhalers.  
Physical examination disclosed the absence of dyspnea.  
Pulmonary function testing showed that prior to 
bronchodilation he had an FEV-1 of 62 percent of predicted, 
and an FEV-1/FVC of 101 percent.  Following bronchodilation 
he had an FEV-1 of 67 percent of predicted, and an FEV-1/FVC 
of 102 percent.  His DLCO (SB) was 89 percent predicted.  The 
examiner concluded that the restrictions on testing were 
directly related to the service-connected disability, and 
that there was no evidence of hypoxia.

On file is a January 2006 statement from the veteran's former 
employer who noted that the veteran worked as laborer from 
the 1980s until July 2004, and that he stopped working due to 
a Workers Compensation injury.

The veteran attended a VA examination in March 2007, at which 
time the examiner concluded that the restrictions on 
pulmonary function testing were due to the service-connected 
lung disorder.  He also concluded that the veteran's 
pulmonary hypertension was not related to the service-
connected lobectomy.  The veteran was noted to be receiving 
Workers Compensation benefits based on a back injury, and the 
examiner concluded that he was not unemployable because of 
the service-connected lung disorder.

In statements on file, the veteran contends that his service-
connected lung disorder caused him to miss many months of 
work, and that he stopped working in 2004 on account of the 
disorder.  He also argues that he is entitled to an 
extraschedular evaluation on account of incapacitating 
episodes resulting from upper respiratory infections, heat, 
humidity and cold weather.

Analysis

The RO evaluated the veteran's service-connected lung 
disorder as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6844, for post-surgical residuals of 
procedures such as lobectomy or pneumonectomy.  (Prior to 
October 1996, the disorder was rated under a diagnostic code 
which was discontinued as of October 7, 1996.)  Under that 
code, a 30 percent evaluation is warranted when FEV-1 or FEV-
1/FVC is 56 to 70 percent of predicted or DLCO (SB) is 56 to 
65 percent of predicted.  A 60 percent rating is warranted 
when FEV-1 is 40 to 55 percent predicted, FEV-1/FVC is 40 to 
55 percent, DLCO (SB) is 40 to 55 percent predicted, or 
maximum oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent evaluation requires 
FEV-1 less than 40 percent of predicted value; FEV-1/FVC less 
than 40 percent, DLCO (SB) less than 40 percent predicted, 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure); right ventricular 
hypertrophy; pulmonary hypertension (shown by echocardiogram 
or cardiac catheterization), episode(s) of acute respiratory 
failure, or the need for outpatient oxygen therapy.  38 
C.F.R. § 4.97, Diagnostic Code 6844 (2008).

The Board notes that, effective October 6, 2006, VA amended 
38 C.F.R. § 4.96 to clarify the use of pulmonary function 
tests.  See 71 Fed. Reg. 52,457 (2006).  As revised, that 
regulation now mandates in pertinent part that when 
evaluating based on pulmonary function testing, the post-
bronchodilator results are to be used in applying the rating 
criteria, unless those results are poorer than the pre-
bronchodilator results.  See 38 C.F.R. § 4.96(d)(5) (2008).  
Inasmuch, however, as the amendment to that regulation is 
effective only for those claims filed on and after October 6, 
2006 (more than two years after the veteran filed his current 
claim), the Board will consider both the pre-bronchodilator 
and post-bronchodilator results in evaluating the veteran's 
disorder.

After reviewing the pertinent evidence of record, the Board 
concludes that the veteran's service-connected lung disorder 
is more consistent with the criteria for a 30 percent rating 
than with the criteria for a higher rating.  In this regard, 
pulmonary function testing, with only two exceptions, has 
consistently demonstrated an FEV-1 of at least 56 percent of 
predicted, an FEV-1/FVC of at least 56 percent, and a DLCO 
(SB) of at least 70 percent of predicted.  The veteran 
demonstrated a FEV-1 of 47 percent of predicted at his 
October 2004 VA examination, and an FEV-1 of 55 percent of 
predicted when clinically tested in February 2007.  Notably, 
however, both results were obtained without the use of 
bronchodilation, and were in fact substantially lower than 
the results demonstrated with bronchodilation.  Although VA 
is not required to assign greater evidentiary weight to the 
post-bronchodilation results, in this case the Board finds 
that the post-bronchodilation results are more indicative of 
the veteran's overall disability picture.  In this regard, 
the Board points out that the pre-bronchodilation FEV-1 
results on the May 2005 SSA examination, the January 2006 VA 
examination, and on clinical testing in May 2007 were all 
remarkably consistent with each other, and were consistent 
with the post-bronchodilation results shown at the October 
2004 VA examination.  Moreover, the veteran's FEV-1/FVC and 
DLCO (SB) results have consistently shown mild pulmonary 
impairment consistent more with a 10 percent evaluation.  

Given the above, the Board finds that the post-bronchodilator 
FEV-1 results shown at the October 2004 VA examination, and 
the FEV-1 results shown at the May 2005, January 2006 and May 
2007 examinations more accurately reflect the veteran's 
actual FEV-1, and are of greater probative value than the 
pre-bronchodilation FEV-1 results shown at the October 2004 
and February 2007 examinations.  The record does not suggest 
that the veteran's disorder had actually worsened in severity 
at the time of the October 2004 or February 2007 testing.

In short, the pulmonary function studies since 2004 are 
consistent with the assignment of a 30 percent evaluation, 
and do not support assignment of a higher rating.

The record also does not show that the veteran has cor 
pulmonale or right ventricular hypertrophy.  Nor does the 
evidence suggest that the veteran's maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption, or that he 
otherwise required oxygen therapy.  In fact, the veteran 
typically reports that he is able to perform his activities 
of daily living, and engage in outdoor activities such as 
hunting.  He contends that he experiences occasional 
incapacitating episodes and shortness of breath after walking 
up stairs, but the medical records do not corroborate his 
claim of incapacitating episodes or otherwise suggest 
episodes of acute respiratory failure, and the veteran 
acknowledges that his shortness of breath resolves in less 
than a minute of resting.  The record shows that the veteran 
does have pulmonary hypertension, which Dr. Hull at one point 
attributed to the service-connected lung disorder.  The March 
2007 examiner provided a sound rationale, however, in support 
of the conclusion that the pulmonary hypertension was 
unrelated to the residuals of the right upper lobectomy, and 
in any event the veteran has not appealed the RO's formal 
determination in April 2007 that service connection is not 
warranted for pulmonary hypertension.

In sum, the veteran has not demonstrated findings on 
pulmonary function tests of FEV-1, FEV-1/FVC, or DLCO (SB) 
limited to an extent consistent with the criteria for a 
rating higher than 30 percent.  Nor do the medical records on 
file show any findings such as cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or the need for oxygen therapy 
which are associated with the service-connected disorder.  
Accordingly, the Board finds that an increased rating for 
status post right upper lobectomy is denied.  38 C.F.R. 
§ 4.3.

The Board has reviewed the record to determine if a rating 
higher than 30 percent was warranted for the lung disorder 
during any discrete period of time.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As already discussed, the Board 
finds that the pre-bronchodilation FEV-1 results shown in 
October 2004 and February 2007 do not reflect an actual 
worsening of disability such as to warrant assignment of a 
higher rating for that period of time.  Rather, given the 
consistency of the results from testing performed shortly 
before and after those examinations, the Board finds that the 
October 2004 and February 2007 results were anomalies, rather 
than discrete periods of worsening in the underlying severity 
of the disorder.  The Board finds that there is no basis on 
which to assign a rating higher than 30 percent during any 
period involved in this appeal.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran contends that he missed months of 
work on account of his lung disorder, before he stopped 
working altogether in June 2004, again on account of the lung 
disorder.  Notably, however, his last employer indicates that 
he stopped working after an injury, and the March 2007 
examiner noted that the injury in question was to his back.  
The veteran has not otherwise adduced any evidence that his 
lung disorder caused him to miss work, or that it otherwise 
markedly interferes with employment.  Dr. Hull only notes 
that the veteran's lung problems, in combination with his 
several other nonservice-connected disorders, impacts on his 
employment.  The March 2007 examiner, on the other hand, 
specifically found that the service-connected lung disorder 
was not responsible for the veteran's employment problems.  
The Social Security Administration did not find that he was 
disabled on account of the lung disorder, and the May 2005 
SSA examination noted that the impairment from the disorder 
was mild in nature.  In short, the competent evidence of 
record simply does not show that the service-connected 
disorder has markedly interfered with employment.

Given the absence of any demonstrated adverse impact of the 
disorder on his employment, the Board finds that the evidence 
does not show marked interference of the disorder with the 
veteran's employment.

In addition, there is no evidence that the lung disorder has 
necessitated frequent periods of hospitalization.  Nor is 
there evidence that the manifestations of the disability are 
unusual or exceptional.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Entitlement to an increased disability rating for status post 
right upper lobectomy is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


